DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11-October-2022 has been entered.
Response to Amendment
The Amendment filed 11-October-2022 has been entered. Claim 32 has been amended, and claims 32-51 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 6-9, filed 11-October-2022, with respect to the rejections of claims 32-36, 38-40, 42, 45, 47-48 and 50-51 under 35 U.S.C. 102 and claims 37, 41, 43, 44, 46 and 49 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eggink et al. (Pub. No. US 2009/0248607 A1, hereinafter “Eggink”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 33, 35, 36, 38, 42,45, 49 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggink.
Regarding claim 32, Eggink teaches:
receiving physical location and user profile information from a plurality of mobile devices; determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices (Eggink – real-time data is collected for mobile devices by the system in Fig. 7 [0062]. Each client device is location aware and provides the current position to the server at regular intervals. The server is then using known clustering techniques to find homogeneous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space [0063].)
determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices; determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].) 
filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd (Eggink – also, if the subgroup is determined and a recommendation is determined, the user requiring a recommendation may set various parameters (i.e. filters) regarding which geographic locations should be considered [0032].)
and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data (Eggink – in Fig. 2, 206, the recommendation is determined based on subgroups [0025-0026]. Also, if the subgroup is determined and a recommendation is determined, the user requiring a recommendation may set various parameters (i.e. filters) regarding which geographic locations should be considered [0032].)
Regarding claim 33, Eggink teaches:
determining each of one or more crowds at the one or more POIs through crowd formation based on the physical location and user profile information from the plurality of mobile devices (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].)  
 Regarding claim 35, Eggink teaches:
determining each of the one or more crowds at the one or more POIs based on an inclusion distance between individuals or crowd fragments according to the physical location from the plurality of mobile devices (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space (i.e. inclusion distance) where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].)  
 Regarding claim 36, Eggink teaches:
determining a match strength for a crowd detail around a user of one of the plurality of mobile devices, based on the aggregate profile information, wherein the filtered aggregate profile information comprises the match strength for the crowd detail (Eggink – in Fig. 2 – 202 a user profile of the user in need of the recommendation is provided. At 204, a distance measure, e.g. an average distance, between the user profile of the user in need of the recommendation and the user profiles of users of the subgroup is determined. At 206, the recommendation is determined depending on the distance measure, e.g. the average distance (i.e. match strength) [0023-0025]. In Fig. 2, 206, the recommendation is determined based on subgroups [0025-0026]. Also, if the subgroup is determined and a recommendation is determined, the user requiring a recommendation may set various parameters (i.e. filters) regarding which geographic locations should be considered [0032].)
 Regarding claim 38, Eggink teaches:
determining a plurality of crowd fragments based on an inclusion distance between individuals or crowd fragments according to the physical location from the plurality of mobile devices, wherein the aggregate profile information comprises crowd fragment information (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space (i.e. inclusion distance) where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].)  
 Regarding claim 42, Eggink teaches:
determining a number of users of mobile devices in a crowd at a POI have a specified interest, based on the aggregate profile information; and alerting one or more of the plurality of mobile devices, based on meeting a threshold for the determined number of users of mobile devices having the specified interest (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063]. “Homogenous” may therefore refer to clusters of interesting people sharing a similar profile (i.e. having a specified interest) [0030]. A respective request is sent to the server from the mobile device which in response sends back (i.e. alerts) a respective recommendation [0064].)
Regarding claim 45, Eggink teaches:
organizing the aggregate profile information into user buckets and location buckets (Eggink – in order to determine the subgroup of users, clusters (i.e. buckets) are determined in the combined profile/location space [0045].))  
 Regarding claim 49, Eggink teaches:
wherein the user profile information includes user information from one or more social networking services (Eggink – the current location may also be a virtual location. Thus, instead of real locations, people may also meet at virtual locations. Examples would be online games such as Second Live, chat-rooms or social websites that enable communication between people related to the website content, e.g. social browsing [0036].)  
 Regarding claim 51, Eggink teaches:
determining a hotspot as a threshold number of crowds historically located at a POI, based on the aggregate profile information, wherein the filtered aggregate profile information comprises aggregate profile information relating to the hotspot (Eggink – in order to collect information about other users at the same location, a profile might be sent to all devices within the transmission range of the wireless connection. Profile information might be forwarded by devices resulting in a multi-hop scenario, where the maximum number of hops a profile is allowed to travel is limited (i.e. threshold). Each device will then run a clustering algorithm to find similar profiles and if a relevant homogenous cluster is found, the information might again be sent to a server or to a peer-to-peer system in order to make that information available to all users [0070].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 ,39, 40, 47, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink in view of Suryanarayana et al. (Pub. No. US 2008/0275772 A1, hereinafter “Suryanarayana”).
Regarding claim 34, Eggink does not appear to teach:
determining a plurality of history objects, each based on a time window and association with a crowd and a POI, wherein the filtered aggregate profile information is based on one or more of the history objects
However, Suryanarayana teaches:
determining a plurality of history objects, each based on a time window and association with a crowd and a POI, wherein the filtered aggregate profile information is based on one or more of the history objects (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of determining a plurality of history objects, each based on a time window and association with a crowd and a POI, wherein the filtered aggregate profile information is based on one or more of the history objects. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Regarding claim 39, Eggink does not appear to teach:
determining degree of separation of relationships among users of the plurality of mobile devices in a crowd at a POI, based on the user profile information from the plurality of mobile devices, wherein the aggregate profile information comprises aggregated degree of separation of relationship information
However, Suryanarayana teaches:
determining degree of separation of relationships among users of the plurality of mobile devices in a crowd at a POI, based on the user profile information from the plurality of mobile devices, wherein the aggregate profile information comprises aggregated degree of separation of relationship information (Suryanarayana – the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. The service provider can determine whether profile data of any of the customers indicates an option to not receive targeted advertising (i.e. degree of separation). For example, the profile data associated with one or more customers can indicate selection of an opt-out preference. Profile data associated with customers who have opted out of receiving targeted advertising can be removed from consideration by the service provider system [0062].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of determining degree of separation of relationships among users of the plurality of mobile devices in a crowd at a POI, based on the user profile information from the plurality of mobile devices, wherein the aggregate profile information comprises aggregated degree of separation of relationship information. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Regarding claim 40, Eggink does not appear to teach:
determining a positive or negative location confidence for an event comprising a crowd at a POI, based on location updates for users of the plurality of mobile devices
However, Suryanarayana teaches:
determining a positive or negative location confidence for an event comprising a crowd at a POI, based on location updates for users of the plurality of mobile devices (Suryanarayana – as an illustrative example, the third-party can be a car dealership that sends a request to the profile aggregation system to deliver targeted content, such as a text message, to a plurality of customers of a service provider associated with the profile aggregation system. The request can include customer profile parameters that specify that collective customer profile information (i.e. aggregate profile information) produced for the request should include aggregated profile data of all customers (i.e. aggregate profile information) of the service provider who have a Cingular phone operable to receive text messages, who are currently within a five mile radius of the car dealership, and who viewed a television program during which the car dealership’s ad appeared within the previous twenty-four hours. The car dealership may specify a granularity of the customer location, such that customers outside the five mile radius but within range of a cell tower providing service to those within the five mile radius may satisfy the customer profile parameter [0030]. In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059]. Examiner interprets that matching profile data where the granularity of the customer location is utilized discloses a positive (i.e. matched) or negative (i.e. not matched) location confidence.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of determining a positive or negative location confidence for an event comprising a crowd at a POI, based on location updates for users of the plurality of mobile devices. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Regarding claim 47, Eggink does not appear to teach:
sorting historical objects into time bands of a time window for the request for crowd data comprising a historical request, wherein the aggregate profile information comprises the historical objects and the filtered aggregate profile information comprises the sorted historical objects in time bands
However, Suryanarayana teaches:
sorting historical objects into time bands of a time window for the request for crowd data comprising a historical request, wherein the aggregate profile information comprises the historical objects and the filtered aggregate profile information comprises the sorted historical objects in time bands (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041]. Also see [0043], where the customer profile parameters can include dynamic profile parameters such as customers tuned to a particular channel during a specified past or future time period.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of sorting historical objects into time bands of a time window for the request for crowd data comprising a historical request, wherein the aggregate profile information comprises the historical objects and the filtered aggregate profile information comprises the sorted historical objects in time bands. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Regarding claim 48, Eggink does not appear to teach:
determining, for the filtered aggregate profile information, whether users matching a target profile are historically located at a POI, based on the aggregate profile information, wherein the request for crowd data comprises a historical request
However, Suryanarayana teaches:
determining, for the filtered aggregate profile information, whether users matching a target profile are historically located at a POI, based on the aggregate profile information, wherein the request for crowd data comprises a historical request (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of determining, for the filtered aggregate profile information, whether users matching a target profile are historically located at a POI, based on the aggregate profile information, wherein the request for crowd data comprises a historical request. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Regarding claim 50, Eggink does not appear to teach:
determine motility of a crowd as a distance a crowd center moves for a crowd at a POI, based on the physical location and user profile information from the plurality of mobile devices, wherein the filtered aggregate profile information comprises the motility of the crowd
However, Suryanarayana teaches:
determine motility of a crowd as a distance a crowd center moves for a crowd at a POI, based on the physical location and user profile information from the plurality of mobile devices, wherein the filtered aggregate profile information comprises the motility of the crowd (Suryanarayana – as an illustrative example, the third-party can be a car dealership that sends a request to the profile aggregation system to deliver targeted content, such as a text message, to a plurality of customers of a service provider associated with the profile aggregation system. The request can include customer profile parameters that specify that collective customer profile information (i.e. aggregate profile information) produced for the request should include aggregated profile data of all customers (i.e. aggregate profile information) of the service provider who have a Cingular phone operable to receive text messages, who are currently within a five mile radius of the car dealership, and who viewed a television program during which the car dealership’s ad appeared within the previous twenty-four hours. The car dealership may specify a granularity of the customer location, such that customers outside the five mile radius but within range of a cell tower providing service to those within the five mile radius may satisfy the customer profile parameter [0030]. In Fig. 4, 402, a request to deliver content to customers of a service provider is received from a third party at a system associated with the service provider. At 408, the service provider mines customer profiles across multiple communication services and other sources for profile data matching the customer profile parameters specified in the particular request. At 410, the service provider system aggregates the profile data to produce collective customer profile information for the particular request. At 412, the service provider system can send data related to the collective customer profile information to the third-party [0057, 0059].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of determine motility of a crowd as a distance a crowd center moves for a crowd at a POI, based on the physical location and user profile information from the plurality of mobile devices, wherein the filtered aggregate profile information comprises the motility of the crowd. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (- Suryanarayana [0002]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eggink in view of Ross (Pub. No. US 2003/0236095 A1, hereinafter “Ross”).
Regarding claim 37, Eggink teaches:
aggregate profile (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].)
Eggink does not appear to teach:
determining an interest histogram for a crowd at a POI, wherein the [aggregate profile] information comprises the interest histogram
However, Ross teaches:
determining an interest histogram for a crowd at a POI, wherein the [aggregate profile] information comprises the interest histogram (Ross – certain businesses may wish to acquire maps or graphs relating to the locations or movements of mobile users. Hence, the location server may generate and provide to a recipient a histogram or other similar graphical representation showing a population density for certain groups or populations of mobile device users [0055].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Ross before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Ross of determining an interest histogram for a crowd at a POI, wherein the information comprises the interest histogram. One would have been motivated to make such a modification to determine locations or movements of mobile users (Ross - [0055]).
Claims 41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink in view of Khosravy et al. (Pub. No. US 2009/0315775 A1, hereinafter “Khosravy”).
Regarding claim 41, Eggink does not appear to teach:
removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices
However, Khosravy teaches:
removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices (Khosravy - in Fig. 10, 1000, a user points at persons of interest. At 1010, the user selects one or more persons of interest from a result set returned by the service, or retrieve from a local cache [0073]. When things change from the perspective of either the service or the client, a synchronization process can bring either the client or service, respectively, up to date [0062, 0069, 0077].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Khosravy before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Khosravy of removing a crowd, tracking movement of a crowd, or re-establishing a crowd, based on location updates for users of the plurality of mobile devices. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 43, Eggink does not appear to teach:
promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI
However, Khosravy teaches:
promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI (Khosravy –in Fig. 10, 1000, a user points at persons of interest. At 1010, the user selects one or more persons of interest from a result set returned by the service, or retrieve from a local cache [0073]. UI can include a static (i.e. permanent) POI image such as a picture of a person [0061].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Khosravy before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Khosravy of promoting a crowd-sourced POI to a permanent POI, wherein the filtered aggregate profile information is based on the permanent POI. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Regarding claim 44, Eggink teaches:
for the aggregate profile information (Eggink – each client device (mobile device) is location aware and provides the current position to the server at regular intervals. In addition, the device provides the server the profile information of the device owners that could be stored locally on the mobile devices or at the server. The server is then using known clustering techniques to find homogenous clusters within a combined profile/location space or combined profiled/event space where each profile characteristics and the position coordinates represent dimensions in a multidimensional feature space. A homogenous cluster in that feature space is representing a group of somehow similar people [0063].) 
 Eggink does not appear to teach:
anonymizing the user profile information
However, Khosravy teaches:
anonymizing the user profile information (Khosravy – the user can choose to anonymize and upload user path history, transaction history, etc. to the network service to fuel better targeted content in the future based on richer user profile information [0073].) 
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Khosravy before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Khosravy of anonymizing the user profile information. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Eggink in view of Suryanarayana further in view of Khosravy.
Regarding claim 46, Eggink does not appear to teach:
storing anonymized user information
in history objects, wherein the filtered aggregate profile information is based on one or more history objects
However, Suryanarayana teaches:
in history objects, wherein the filtered aggregate profile information is based on one or more history objects (Suryanarayana – the data gathering module can be executable by the processing logic to gather data related to customers’ Internet Protocol Television IPTV viewing histories, voice communication histories, such as Voice-over Internet Protocol and cellular usage; Internet histories or other data network interface usage; or any combination thereof [0041].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink and Suryanarayana before them, to modify the system of Eggink of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data with the teachings of Suryanarayana of in history objects, wherein the filtered aggregate profile information is based on one or more history objects. One would have been motivated to make such a modification to provide targeted information to identified users that meet a certain criteria (Suryanarayana [0002]).
Eggink modified by Suryanarayana does not appear to teach:
storing anonymized user information
However, Khosravy teaches:
storing anonymized user information (Khosravy – the user can choose to anonymize and upload user path history, transaction history, etc. to the network service to fuel better targeted content in the future based on richer user profile information [0073].)
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eggink, Suryanarayana and Khosravy before them, to modify the system of Eggink and Suryanarayana of receiving physical location and user profile information from a plurality of mobile devices, determining a plurality of crowds based on at least the physical locations received from the plurality of mobile devices, determining aggregate profile information for the plurality of crowds at one or more POIs, based on the physical location and user profile information from the plurality of mobile devices, determining a similarity level for each crowd in the plurality of crowds, the similarity level indicative of a degree of similarity between the user profile of users in said each crowd, filtering aggregate profile information, using one or more filters based on the respective similarity level of the crowd, to create filtered aggregate profile information, the aggregate profile information including one or more characteristics shared between user profiles of users in said each crowd, and providing the filtered aggregate profile information corresponding to one or more of the plurality of crowds at the one or more POIs, based on the aggregate profile information and the one or more filters, responsive to a request for crowd data, and in history objects, wherein the filtered aggregate profile information is based on one or more history objects with the teachings of Khosravy of storing anonymized user information. One would have been motivated to make such a modification to provide additional information about points of interest other than navigation information and providing information that is not static (Khosravy - [0003-0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166